DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to amendment/argument filed 11/30/2021.
No claims have been amended, canceled, and/or added.
Applicant’s arguments, in pages 2-4, filed 11/30/2021, with respect to claims 1, 9, and 17 have been fully considered and are persuasive.  The Non-Final rejection of 08/05/2021 has been withdrawn. 
Claims 1-24 are pending with claims 1, 9, and 17 as independent claims.

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art and recently cited references do not teach or suggest the combination of the limitations of claims 1, 9, or 17. Specifically, the following portion of the limitations have not been found in the prior art and/or the recently cited references: 
while maintaining contact on the first graphical object, detecting movement of the input,
in response to detecting the movement of the input, shifting the sequenced set of graphical objects to display a fourth graphical object in the sequenced set of graphical objects;
detecting an end of the input; and

displaying the first graphical object at a second position in the sequenced set of graphical objects that is adjacent to the fourth graphical object; and
ceasing to display at least a portion of the fourth graphical object while
maintaining display of at least a portion of the fourth graphical object.

Accordingly, claims 1, 9, and 17 are allowed. Depended claims 2-8, 10-16, and 18-24 are allowed at least based on their dependency on claims 1, 9, and 17, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHAMED I NAZAR whose telephone number is (571)270-3174. The examiner can normally be reached 10 am to 7 pm Mon-Fri. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-



/AHAMED I NAZAR/Examiner, Art Unit 2178                                                                                                                                                                                                        12/13/2021

/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178